Citation Nr: 1200763	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  No hearing was requested.

The Board remanded this issue to the agency of original jurisdiction (AOJ) for further development in April 2010 and July 2011.  As discussed below, the prior remand directives have now been completed and the case is ready for adjudication.


FINDING OF FACT

The weight of the evidence does not reflect that any currently diagnosed skin disorder was incurred or aggravated as a result of military service, nor may they be presumed to have been incurred as a result of such service, to include as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not been met, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Veteran was advised in March 2002, prior to the initial unfavorable rating decision in August 2002, of the evidence and information necessary to substantiate his service connection claim for a skin condition, to include as due to herbicide exposure, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In March 2006, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this letter was cured by the subsequent readjudication of the claim, including in an August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

With regard to the duty to assist, the Veteran's service treatment records and records concerning his disability benefits from the Social Security Administration (SSA) have been obtained and considered.  Additionally, VA treatment records dated from June 2001 through January 2006 have been obtained and considered.  Although the Veteran reported having skin lesions removed from 1975 to 1977 during the 2002 VA examination, and seeing a skin doctor from time to time for skin lesions during the 2010 VA examination, he has not identified such providers or authorized VA to obtain any such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  The Board notes that identified private records concerning a skin condition dating from 1998 to 2000 do not appear to have been requested or obtained.  See August 2001 records authorization.  It is unclear whether the Veteran received any further VA treatment for a skin condition.  

However, to the extent that any VA or private treatment records may remain outstanding, they are not necessary for a fair adjudication.  Rather, the Veteran's current skin disorders were objectively diagnosed during VA examinations conducted in 2002, shortly after he filed his claim, and again in 2010.  There is no indication that such diagnoses are inaccurate, and the Veteran reported in 2010 that his condition had not changed since 2002.  Additionally, the Veteran has not claimed to have had continuous symptomatology or treatment since service.  He has also not claimed that any of his providers over the years told him that any current condition is related to service, to include herbicide exposure.  As such, there is no indication that any outstanding treatment records would provide further evidence in support of the Veteran's claim, or that he is prejudiced by their absence.  

Additionally, the Veteran was afforded VA examinations in June 2002 and May 2010, as directed in the April 2010 remand.  Each examiner identified the currently diagnosed skin disorders.  Further, the most recent examiner offered an opinion as to the etiology of such conditions, to include whether they were related to service or to herbicide exposure.  However, as the examiner did not provide a complete rationale for the etiological opinion in his initial report, the case was remanded for this purpose in July 2011.  In compliance with the most recent remand, the examiner provided a complete rationale for his etiology opinion in a July 2011 addendum report, which reflects review of all evidence of record and medical expertise.  As such, the VA examination report is now adequate, and the remand directives have been completed.  Neither the Veteran nor his representative have argued that any other medical evidence is necessary for a fair adjudication.  

In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

If a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Certain diseases (including chloracne or other acneform disease consistent with chloracne) will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the evidence of record reflects that the Veteran served in Vietnam for several periods from 1965 to 1968, within the applicable time period under 38 C.F.R. § 3.307(a)(6).  See service records.  As such, he is presumed to have been exposed to herbicides coincident with such service.  However, as discussed below, the weight of the evidence does not establish a current diagnosis of chloracne or other acneform disease consistent with chloracne, or any other skin condition that is subject to presumptive service connection based on herbicide exposure.  

During the June 2002 VA examination, the Veteran denied having any acneform lesions while he was in Vietnam, stating that he only had them when he was a young teenager and had no flare-ups during service.  The Veteran did report having other problems such as actinic keratosis, dermatofibromas, and intradermal nevus that had to be removed, stating that these conditions started from about 1975 to 1977 (or more than five years after his discharge from service).  As such, the examiner noted that the Veteran had premalignant squamous cell lesions treated before developing into a cancer as actinic keratosis.  The Veteran continued to have small little nodules and hyperpigmented flat lesions that were not neoplastic.  Upon physical examination, the Veteran had seborrhea on the forehead and flat pigmented lesions, which the examiner stated were secondary to sun exposure on the forearms and were not malignant lesions.  The Veteran also had small little nodules on the right forearm and right medial thigh, which the examiner stated were benign dermatofibroma.  There was no evidence of chloracne or acneform scars.  The examiner diagnosed seborrhea of the forehead, dermatofibroma of the right forearm and right medial thigh, and actinic keratosis treated, none visible currently.

The Veteran was again evaluated by a different VA examiner in May 2010.  The examiner noted the subjective and objective evidence from the prior VA examination report.  The Veteran stated that nothing had changed since that time, and that he had used no medications for a skin disorder within the past 12 months.  He reported consulting a skin doctor from time to time to check for premalignant skin lesions.  The examiner stated that, similar to the 2002 findings, physical examination showed whitish, scaly eruptions on the temple and forehead and a minimal amount on the top of the ears, with minimal surrounding redness.  The examiner further stated that there were no lesions resembling acne such as blackheads, cysts, or pustules.  Rather, there were typical seborrheic keratoses on the forearms and thighs, as well as a scar from removal of a precancerous lesion on the forearm.  After review of the claims file and interview and physical examination of the Veteran, the examiner stated that the Veteran does not have chloracne.  He further stated that the Veteran has, as he did in 2002, seborrheic dermatitis and seborrheic keratoses which are not related to service or to herbicide exposure.

This VA examiner provide a complete rationale for this opinion in a July 2011 addendum report.  Specifically, the examiner stated that the only skin condition found in the Veteran's service treatment records was a wart removal from the right middle finger in July 1965.  The Veteran's typical acne lesions appeared and resolved when he was a teenager several years prior to service.  His actinic keratoses, dermatofibromas, and interdermal nevi occurred after service.  There is no evidence of chloracne related to Agent Orange exposure.  The examiner explained that actinic keratoses, dermatofibromas, and interdermal nevi are common skin conditions related to aging and not related to Agent Orange.  

An independent review of the Veteran's service treatment records, available post-service records, and records obtained from the SSA is generally consistent with the summary of such evidence contained in the VA examination reports.

Accordingly, the medical evidence of record does not establish a current diagnosis of chloracne or other acneform disease consistent with chloracne, or any other skin condition that is subject to presumptive service connection based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  While the Veteran asserted that he has chloracne in his 2001 claim, this is not established by the medical evidence of record, and he is not competent (as a lay witness) to diagnose his particular skin disorder.  Rather, this question requires specialized knowledge, training, or experience, due to the complex nature of the involved bodily system.  See Barr, 21 Vet. App. at 308. 

Additionally, the medical evidence of record does not establish a direct connection between the currently diagnosed skin disorders and service, to include herbicide exposure.  As discussed above, the most recent VA examiner opined that the current conditions are common and are due to aging and are not related to any incident or treatment for a skin condition during service, or to herbicide exposure.  Such opinion was based on a review of treatment records, the Veteran's reported timing of symptomatology and treatment, physical examination and current diagnoses, as well as medical expertise, including 43 years of medical practice.  

There is no contrary medical evidence of record.  While the Veteran believes that his current skin disorders are related to service, he is not competent to testify in this regard.  The Board notes that the Veteran has argued that the initial VA examiner did not mention the fact that none of his diagnosed skin disorders "exists in our family genes."  For this reason, he believes that they are due to his herbicide exposure during service in Vietnam and have worsened as he ages.  See September 2003 substantive appeal.  However, the Veteran is not competent to offer an opinion as to the etiology of his skin disorder.  Rather, these questions require specialized knowledge, training, or experience, due to the complex nature of the involved bodily system.  See Barr, 21 Vet. App. at 308.  Additionally, and more importantly, the objective evidence of record is inconsistent with the Veteran's appellate assertions.  Although warts, scars and tattoos were noted in service, treatment records otherwise consisently show normal findings.  A diagnosis of chlorance has not been made, and the most recent VA examiner provided a well-reasoned rationale for his conclusion that the Veteran's diagnosed skin disorders are not related to service or to herbicide exposure, and there is no indication that such rationale or conclusion is incorrect.

In summary, the preponderance of the evidence is against service connection for a skin condition, to include as due to herbicide exposure.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.



ORDER

Service connection for a skin condition is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


